



COURT OF APPEAL FOR ONTARIO

CITATION: Ravazzolo v. Romaniuk, 2015 ONCA 542

DATE: 20150721

DOCKET: C59943

Hoy A.C.J.O., Epstein and Huscroft JJ.A.

BETWEEN

Raymond I. Ravazzolo and Magdalene Ravazzolo

Plaintiffs (Respondents)

and

Dwayne F. Romaniuk
,
    Bank of Montreal c.o.b. as BMO, Lorne Bayne, Toronto-Dominion Bank c.o.b. as TD
    Canada Trust and Manulife Securities Incorporated

Defendants (
Appellant
)

J. Ross Macfarlane, for the appellant

Angelo Fazari, for the respondents

Heard: July 10, 2015

On appeal from the order of Justice Theresa Maddalena of
    the Superior Court of Justice, dated December 30, 2014.

By the Court:

[1]

On August 2, 2013, the motion judge, among other things, granted default
    judgment against the appellant, Dwayne F. Romaniuk, in favour of the
    respondents, Raymond I. and Magdalene Ravazzolo, for $101,347.87, together with
    prejudgment interest from September 1, 2012 to the date of judgment, and
    post-judgment interest thereafter.

[2]

The appellant appeals the same motion judges December 30, 2014 order dismissing
    his motion to set aside the default judgment. He argues that the motion judge
    erred by refusing to set aside the default judgment. In support of his
    argument, he seeks to introduce fresh evidence. We agree that the motion judge
    erred in dismissing the appellants motion to set aside the default judgment. We
    come to this conclusion without reference to the fresh evidence.

[3]

For the reasons that follow, we set aside the default judgment and
    substitute default judgment against the appellant for $13,877.36, plus
    prejudgment interest from September 1, 2012 to August 2, 2013, and
    post-judgment interest thereafter.

The Background

[4]

Briefly, the relevant facts are as follows.

[5]

In 2001, the appellant, an investment and wealth management advisor, wanted
    to buy a co-worker's book of clients. He needed a loan to complete the
    transaction. His wife, together with her parents, the respondents, co-signed the
    appellants loan agreement. His wife and the respondents pledged jointly-owned investments
    as security for the loan.

[6]

In 2007, the appellant moved the loan to Bank of Montreal ("BMO")
    to obtain more favourable interest rates. The appellant's wife and the
    respondents co-signed new loan documents. They pledged more investments as
    security for the loan.

[7]

The appellant and his wife separated in April 2009.

[8]

On June 28, 2012, BMO demanded from the respondents an overdue amount of
    $2,775.52. On September 19, 2012, the respondents received a notice of
    repossession and intent to sell the pledged securities. The respondents paid
    BMO loan installments totaling $13,877.36 to protect their securities. BMO did
    not sell the securities.

[9]

The respondents sued the appellant. They alleged that the appellant was
    their personal investment and wealth management advisor, and thereby knew of
    their modest holdings and limited understanding of financial and investment
    matters. They said he did not explain the risk in the loan transaction. They
    alleged that, in agreeing to transfer the loan to BMO, they did not know they
    were pledging additional securities. They also said the appellant negligently
    and/or fraudulently represented to them that BMO would release them from
    liability and release the pledged securities in 2011. They also asserted that the
    appellant breached his fiduciary duty to them, breached contractual
    obligations, and breached a duty to act in good faith. They claimed damages in
    the amount of $75,000, plus punitive damages.

[10]

The
    respondents' Statement of Claim was served on the appellant on March 25, 2013.
    He served a Notice of Intent to Defend on April 5, 2013 but was noted in
    default on May 14, 2013 after failing to serve a Statement of Defence. Despite a
    letter from the respondents' lawyer advising that the respondents would move
    for default judgment if the appellant did not serve and file a Statement of
    Defence by June 20, 2013, the appellant did not file a Statement of Defence.

[11]

The
    respondents brought an
ex parte
motion for default judgment. In
    support of their motion, Raymond Ravazzolo filed an affidavit.

[12]

On
    August 2, 2013, the motion judge granted default judgment in favour of the
    respondents for the $101,347.87 they sought, together with prejudgment interest
    from September 1, 2012 to the date of judgment, and post-judgment interest
    thereafter. In his affidavit in support of the motion for default judgment, Mr.
    Ravazzolo broke down the $101,347.87 amount as follows:

Payments made by the respondents              $13,877.36

Monies claimed by BMO                               $46,317.64

Punitive damages                                         $30,000.00

Costs to date                                                $11,152.87

[13]

The
    order granting default judgment also declared that the appellant was in breach
    of contract, breach of fiduciary duty, breach of his duty to act in good faith,
    fraud and fraudulent misrepresentation. The motion judge also ordered that the
    judgment shall survive any order of discharge from bankruptcy pursuant to ss. 178(1)(d)
    and (e) of the
Bankruptcy and Insolvency Act
, R.S.C. 1985, c. B-3. The
    motion judge did not provide reasons for granting judgment against the
    appellant.

[14]

On
    November 7, 2013, BMO obtained a default judgment against the appellant for $47,043.44
     the balance owing on the loan 
with interest from the date of the judgment
.

[15]

The
    appellant became aware of the respondents' default judgment in January 2014 and
    brought his motion in April 2014, after the respondents refused to consent to
    setting aside the judgment.

[16]

The
    appellant acknowledges his obligation to repay the respondents the $13,877.36
    they paid to BMO and consents to judgment against him in that amount. He also
    acknowledges his obligation to pay BMO the remaining debt of $47,043.44.

The test for setting aside a default judgment

[17]

In
Mountain View Farms Ltd. v. McQueen
, 2014 ONCA 194, 119 O.R. (3d) 561,
    at paras. 48-49, this court set out five factors that a court should consider
    in determining whether to set aside a default judgment:

1.

Whether the motion was brought promptly after the defendant learned of
    the default judgment;

2.

Whether there is a plausible excuse or explanation for the defendant's
    default in complying with the
Rules of Civil Procedure
;

3.

Whether the facts establish that the defendant has an arguable defence
    on the merits;

4.

The potential prejudice to the moving party should the motion be
    dismissed and the potential prejudice to the respondent should the motion be
    allowed; and

5.

The effect of any order the court might make on the overall integrity of
    the administration of justice.

[18]

As
    stated in
Mountain View
, at paras. 50 and 51:

These factors are not to be treated as rigid rules; the court
    must consider the particular circumstances of each case to decide whether it is
    just to relieve the defendant from the consequences of his or her default.

For instance, the presence of an arguable defence on the merits
    may justify the court exercising its discretion to set aside the default
    judgment, even if the other factors are unsatisfied in whole or in part.

The motion judges reasons

[19]

The
    motion judge concluded that the appellant failed to meet the test in
Mountain
    View
. She wrote, at paras. 55 and 59:

I find the delay of Romaniuk unexplained, inexplicable,
    inexcusable, and unjustified. Romaniuk's defence has no "air of
    reality". In spite of being aware as early as May 15, 2013 that his
    Statement of Defence was due, and in spite of having an offer that the
    Statement of Defence must be filed by June 20, 2013 and paying $500 plus HST,
    he deliberately chose to do nothing. This was a deliberate, calculated and
    conscious act. He acted only when he realized that a garnishment of his wages
    was to occur. Except for this action he would have continued to do nothing.



The setting aside of the judgment would be at great prejudice
    to the plaintiffs who are elderly and whose securities are still pledged with
    BMO, and remain indebted to BMO as a result of Romaniuk.

Analysis

[20]

The
    motion judge made several errors.

[21]

She
    failed to consider the first
Mountain View
factor, namely whether the
    appellant had moved promptly to set the default judgment aside. Once he learned
    of the default judgment, the appellant moved reasonably promptly to set it aside.

[22]

Most
    importantly, the motion judge erred in concluding that the appellant did not
    have an arguable defence on the merits. The respondents did not advance a
    simple, liquidated claim. The motion judge failed to consider whether the
    Statement of Claim and the evidence led by the respondents on their motion for
    default judgment entitled them to the damages awarded

[23]

The
    appellant clearly has a defence to the extent the motion judge ordered the
    appellant to pay the respondents amounts that the respondents have not paid to
    BMO. The appellant does not contest the BMO judgment against him. The
    respondents have a judgment for damages that they have not suffered and may
    never suffer.

[24]

Significantly,
    the respondents did not claim the declaratory relief or an order that the
    judgment shall survive any order of discharge from bankruptcy, that the motion
    judge granted. Moreover, the motion judge, on the motion for default judgment, failed
    to analyze whether the facts alleged in the Statement of Claim entitled the
    respondents to the declaratory relief or to the punitive damages they sought.

[25]

Finally,
    the motion judge failed to consider the prejudice to the appellant of refusing
    to set aside the default judgment and misapprehended the prejudice to the
    respondents of setting aside the default judgment. The substantial prejudice to
    the appellant, an investment and wealth management advisor, of declarations
    that he has committed breach of fiduciary duty, fraud and fraudulent
    misrepresentation is obvious. The default judgment does not provide any
    assurance to the respondents that BMO will not proceed against them or will release
    their securities. Setting aside the default judgment would not have seriously
    prejudiced the respondents.

[26]

In
    our view, in these circumstances, it is just to relieve the appellant from the majority
    of the consequences of his default. We come to this conclusion without considering
    the appellant's additional argument that the respondents failed to fully disclose
    all material facts on their
ex parte
motion for default judgment.

Disposition

[27]

The
    appeal is therefore allowed.  The August 2, 2013 order granting default
    judgment against the appellant is set aside. In its stead, judgment is granted against
    the appellant for the amount of $13,877.36, plus prejudgment interest = from
    September 1, 2012 to August 2, 2013, and post-judgment interest thereafter.

[28]

The
    appellant is entitled to his costs of the appeal in the amount of $10,000, inclusive
    of HST and disbursements. The substituted judgment may be satisfied to the
    amount of $10,000 by way of set off of these costs. The motion judge's order on
    costs of the motion below is set aside. In the circumstances, there shall be no
    costs on the motion below.

Released:  AH  JUL 21 2015

Alexandra Hoy
    A.C.J.O.

Gloria
    Epstein J.A.

Grant
    Huscroft J.A.


